Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Applicant has made changes to the claims and remarks that the prior do not disclose do wherein the cableless transmission path can be generated in multiple angular positions of the pivoting flap, the multiple angular positions at least 10% of a movement range of the pivoting flap.  
Respectfully the examiner disagrees with the applicant’s position. Kojima disclosed in figure 1, a side elevational view of a rear part of a vehicle comprising a liftgate that pivots with a hinge (not shown) comprising transverse hinge shaft at the upper edge to open and close a window at about 90 degrees.	The positions of fully closed and fully open, and the different degrees of opening and closing of the liftgare, as one with ordinary skill in the art would understand, satisfy applicant’s argument that Kojima fails to teach or suggest the cables transmission path that generated in multiple angular positons of the pivoting flap.
As to the applicant argument of a cableless transmission path and a wireless communication.  Kojima clearly disclosed at figure 1 on wherein the transmission path is generated in multiple angular positions when is shows the various degrees/ranges of opening and closing the liftgate. Kojima teach, “[0017] In FIG. 1, a fully-closed-position-adjacent open range R1 is defined between a fully-closed position shown by a solid line and a first open position 1B which is open at a first predetermined angle from the fully-closed position.  A fully-open-
That Kojima teach a wireless communication and the multiple angular positions does not depart from the scope of the claims, the examiner has apply the broadest reasonable interpretation in the examination of the claims.  The disclosure of Kojima is ripe for the continued rejection of the limitation and all dependent claims stemming from the ensued argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Groewe et al. 

US 2014/0000166 in view of Gohara US 2002/0056233 and further in view of Kojima et al. 

US 2015/0096233


Regarding claim 1 Groewe disclose a drive arrangement (4) for a pivoting closure element (2) of a motor vehicle, (Para. 0041) the drive arrangement comprising: 
an electrical motor vehicle on-board power system (5), wherein the motor vehicle on-board power system is assigned an on-board-power-system-side coupling arrangement, (3) 
the drive arrangement further comprising an electric drive (4) for motorized adjustment of the pivoting closure element (2) coupled by a rotary joint (3) (Note: the examiner has treated the rotary joint and the coupling arrangement as the same) to a motor vehicle bodywork, (Para. 0033-0034, 0058……In the event that the drive arrangement 4 is an electrical drive arrangement 4 having at least one electrical drive motor,) Note: the examiner has identify the drive arrangement and the electric drive as one in the same.
Groewe do not explicitly disclose wherein the drive is assigned a drive-side coupling arrangement which is separate from the on-board-power-system-side coupling arrangement of the motor vehicle on-board power system and by which the drive is configured to be actuated electrically,  

However, Gohara disclose wherein the drive is assigned a drive-side coupling arrangement which is separate from the on-board-power-system-side coupling arrangement (14 and 15) of the motor vehicle on-board power system and by which the drive can be actuated electrically,  (See Fig’s 2 and 3) Note: the coupling arrangement is interpret as items 17, 18 and 19.
wherein at least one cableless transmission path between the drive-side coupling arrangement of the drive and the on-board-power-system-side coupling arrangement of the motor vehicle on-board power system, via which the drive is actuated, is generated by the drive-side coupling arrangement of the drive[[.]] (Para. 0040 See items 29 and 37)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe with Gohara.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to combine Gohara’s vehicle on board power system with Groewe drive arrangement, where the  efficiency of the assembly operation is enhanced, as the coils are constructed in one module.
Groewe and Gohara do not disclose wherein the cableless transmission path can be generated in multiple angular positions of the pivoting flap, the multiple angular positions comprising substantially an entire movement range of the pivoting flap.
However, Kojima teach wherein the cableless transmission path (20…..a remote control key switch or a switch on the liftgate 1, power is supplied from the battery 7 of the vehicle body, and the motor 5 normally rotates to open the liftgate and reversely rotates to close the liftgate.) can be generated in multiple angular positions of the pivoting flap (Para. 0023 the multiple angular positions comprising substantially an entire movement range of the pivoting flap. (Para. 0019, 0029) Note: The examiner has considered the multiply open range of the liftgate to be akin to at least 10% of movement as shown in fig. 1 R1 to R3 to R2 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Groewe and Gohara as per Kojima, the motivation being that the efficiency of the assembly operation is enhanced, as the coils are constructed in one module.

Claims 2-4 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Groewe 

et al. US 2014/0000166 in view of Gohara US 2002/0056233

Regarding claim 2 Groewe and Gohara disclosed the drive arrangement as claimed in claim 1, 
Groewe and Gohara do not disclose wherein energy for the energy supply of the drive is transmitted via the cableless transmission path. 
However Gohara wherein energy for the energy supply of the drive is transmitted via the cableless transmission path. (Para. 0040) (Note: the wireless manner relative to a radio transceiver 37 is understood to be the cableless transmission path)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe with Gohara.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to combine Gohara’s vehicle on board power system with Groewe drive arrangement, where the  efficiency of the assembly operation is enhanced, as the coils are constructed in one module.

Regarding claim 3 Groewe and Gohara disclosed the drive arrangement as claimed in claim 2, 
Groewe and Gohara wherein control signals are transmitted via the cableless transmission path. 
However, Gohara disclosed wherein control signals are transmitted via the cableless transmission path. (Para. 0040)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe with Gohara.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to combine Gohara’s vehicle on board power system with Groewe drive arrangement, where the  efficiency of the assembly operation is enhanced, as the coils are constructed in one module.

Regarding claim 4 Groewe disclosed the drive arrangement as claimed in claim 3, 
Groewe and Gohara do not disclosed wherein both energy and control signals are transmitted via one and the same transmission path. 
However, Gohara disclosed wherein both energy and control signals are transmitted via one and the same transmission path. (Para. 0040)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe with Gohara.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to combine Gohara’s vehicle on board power system with Groewe drive arrangement, where the  efficiency of the assembly operation is enhanced, as the coils are constructed in one module.


Claims 5-7, 9, 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Groewe et al. US 2014/0000166 in view of Gohara US 2002/0056233 and further in view of Gunreben et al. US 20150345205

Regarding claim 5 Gohara disclosed the drive arrangement as claimed in claim 3, 
Groewe and Gohara do not disclosed wherein a first cableless transmission path for transmitting energy and a separate second cableless transmission path for transmitting control signals are generated by the drive-side coupling arrangement.
However, Gunreben disclosed wherein a first cableless transmission path for transmitting energy and a separate second cableless transmission path for transmitting control signals are generated by the drive-side coupling arrangement. Note: (the first and second transmission path is had at the user-side remote control 6 for the transmitting/receiving unit 5 and at the drive arrangement 3 that acts on the tailgate movement.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe and Gohara with Gunreben.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to use a high-power wireless induction power supply system that reduces heat caused by electronic components thereby supplying power safely in a wireless manner.

 Regarding claim 6 Gohara disclosed the drive arrangement as claimed in claim 1, 

However, Gunreben disclosed wherein a cableless transmission (6) path to a coupling arrangement (6) which is separate from the motor vehicle on-board power system (4, 7 and 14) is generated by the drive-side coupling arrangement. (Note the drive side coupling arrangement is had at the drive arrangement 3)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe and Gohara with Gunreben.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to use a high-power wireless induction power supply system that reduces heat caused by electronic components thereby supplying power safely in a wireless manner.
 
Regarding claim 7 Groewe and Gohara disclosed drive arrangement as claimed in claim 1, 
Groewe and Gohara do not disclose wherein a cableless transmission path to the coupling arrangement of a further electric drive is generated by the drive-side coupling arrangement. 
However, Gunreben disclosed wherein a cableless transmission path to the coupling arrangement of a further electric drive is generated by the drive-side coupling arrangement. (Para. 0026….A corresponding activation of the drive arrangement 3, for example the motor-based opening of the tailgate 2, is performed depending on the result of the operator control event monitoring). (The drive-side coupling arrangement (3), is had at the drive arrangement which enclose the coupling arrangement and the electric drive which is coupled to the liftgate)


 Regarding claim 9, Groewe and Gohara disclosed the drive arrangement as claimed in claim 3, 
Groewe and Gohara do not disclose wherein the cableless transmission path comprises an inductive control signal transmission, and the drive-side coupling arrangement comprises an inductive control signal transmission arrangement which interacts with an inductive control signal 
transmission arrangement of the on-board-power-system-side coupling arrangement. 
However, Gunreben disclosed wherein the cableless transmission path comprises an inductive control signal transmission, and the drive-side coupling arrangement comprises an inductive control signal transmission arrangement which interacts with an inductive control signal transmission arrangement of the on-board-power-system-side coupling arrangement.
(Gunreben disclosed a transmitting/receiving unit 5 for a user-side remote control 6 and the control arrangement 4 Para. 0031) 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe and Gohara with Gunreben.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to use a high-power wireless induction power supply system that reduces heat caused by electronic components thereby supplying power safely in a wireless manner.

Regarding claim 12, Groewe and Gohara discloses the drive arrangement as claimed in claim 3, 
Groewe and Gohara do not disclosed wherein the cableless transmission path comprises a cableless control signal transmission by electromagnetic waves, and the drive-side coupling arrangement has a radio-based control signal transmission arrangement which interacts with a radio-based control signal transmission arrangement of the on-board-power-system-side coupling arrangement. 
However, Gunreben disclosed wherein the cableless transmission path comprises a cableless control signal transmission by electromagnetic waves (See the electromagnetic wave shown at the remote item 6), and the drive-side coupling arrangement has a radio-based control signal transmission arrangement which interacts with a radio-based control signal transmission arrangement of the on-board-power-system-side coupling arrangement. (Para. 0026, item 4)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe and Gohara with Gunreben.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to use a high-power wireless induction power supply system that reduces heat caused by electronic components thereby supplying power safely in a wireless manner.

Regarding 14, Groewe and Gohara disclosed the drive arrangement as claimed in claim 3, 
Groewe and Gohara do not disclose wherein the cableless transmission path is generated independently of the position of the closure element, or wherein the cableless transmission path is generated exclusively in at least one predetermined coupling position of the closure element. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe and Gohara with Gunreben.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to use a high-power wireless induction power supply system that reduces heat caused by electronic components thereby supplying power safely in a wireless manner.

 Regarding claim 16, Groewe and Gohara disclosed a cables transmission path
Groewe and Gohara do not disclose the motor vehicle on-board power system having a coupling arrangement for generating a cableless transmission path to the coupling arrangement of a drive as claimed in claim 3.
However, Gunreben disclosed the motor vehicle on-board power system having a coupling arrangement for generating a cableless transmission path to the coupling arrangement of a drive as claimed in claim 3.  (Gunreben Para. 0031, 0033)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe and Gohara with Gunreben.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to use a high-power wireless induction power supply system that reduces heat caused by electronic components thereby supplying power safely in a wireless manner.
 

Groewe and Gohara do not disclose wherein the cableless control signal transmission comprises a transmission by Bluetooth or WLAN. 
However, Gunreben disclosed wherein the cableless control signal transmission comprises a transmission by Bluetooth or WLAN. (Gunreben use a remote control 6 which transmit a wireless signal which is understood to be a wireless local area network)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groewe and Gohara with Gunreben.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to use a high-power wireless induction power supply system that reduces heat caused by electronic components thereby supplying power safely in a wireless manner.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Groewe et al. US 2014/0000166 in view of Gohara US 2002/0056233 and further in view of TSAI US 2011/0291489

Regarding claim 8, Groewe and Gohara disclosed the drive arrangement as claimed in claim 2,
 Groewe and Gohara do not disclose wherein the cableless transmission path comprises an inductive energy transmission, and the drive-side coupling arrangement has an inductive energy transmission arrangement which interacts with an inductive energy transmission arrangement of the on-board-power-system-side coupling arrangement. 
However, TSAI disclosed wherein the cableless transmission path comprises an inductive energy transmission, and the drive-side coupling arrangement has an inductive energy 
Accordingly, it would have been obvious to those skilled in the art at the time of filing the application to always strive to make improvements with the combination of TSAI with Groewe and Gohara. This modification would have been obvious because a person of ordinary skill in the art would have been motivated to use a high-power wireless induction power supply system that reduces heat caused by electronic components thereby supplying power safely in a wireless manner.

Claims 13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Groewe et al. US 2014/0000166 in view of Gohara US 2002/0056233 and further in view of Charaudeau et al. US 20020139593

Regarding claim 13, Groewe and Gohara disclosed the drive arrangement as claimed in claim 2, 
Gohara do not disclose comprising a drive-side energy store for buffering energy which has been transmitted by the on-board-power-system-side coupling arrangement. 
However, Charaudeau disclosed comprising a drive-side energy store for buffering energy which has been transmitted by the on-board-power-system-side coupling arrangement. (Charaudeau Para. 0013)
Accordingly, it would have been obvious to those skilled in the art at the time of filing the application to always strive to make improvements. It would be desirable to combine Charaudeau with Groewe and Gohara since a super-capacitor have the ability to readily achieve high energy densities make supra-capacitors ideal as energy storage that provide the necessary 

Regarding claim 18, Charaudeau disclosed the drive arrangement as claimed in claim 13, wherein the energy store has at least one capacitor. (Para. 0113)
 
Regarding claim 19, Charaudeau disclosed the drive arrangement as claimed in claim 13, wherein the energy store has at least one double layer capacitor. (Para.0019)
 
Claims 10, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Groewe et al. US 2014/0000166 in view of Gohara US 2002/0056233 and further in view of DeLand US 5,140,316

Regarding claim 10, Groewe and Gohara and TSAI disclosed the drive arrangement as claimed in claim 2, 
Groewe and Gohara and do not disclose wherein the cableless transmission path comprises a capacitive energy transmission, and the drive-side coupling arrangement has a capacitive energy transmission arrangement which interacts with a capacitive energy transmission arrangement of the on-board-power-system-side coupling arrangement.
However Deland disclosed wherein the cableless transmission path comprises a capacitive energy transmission, and the drive-side coupling arrangement has a capacitive energy transmission arrangement which interacts with a capacitive energy transmission arrangement of the on-board-power-system-side coupling arrangement. (Col. 24, Ln 65-68 to Col. 25, Ln 1-22) Note: Deland teach a control system for a sliding power-operated member mounted to a body portion of a self-propelled motor vehicle with wireless communications means, for transmitting a first communications signal containing information related to at least a first control signal for controlling a power locking function associated with the sliding member. Deland goes on to teach a RF transceiver with a main oscillator who’s output is fed into a low pass rectifying filter consisting of capacitor 894 and diode 896, which produces a rectified data signal as its output on line 898.)
Accordingly, it would have been obvious to those skilled in the art at the time of filing the application to always strive to make improvements. It would be desirable to combine Deland with Groewe and Gohara since a low pass rectifying filter consisting of capacitor 894 and diode 896, which produces a rectified data signal. This modification would have been obvious because a person of ordinary skill in the art would have been motivated to use a high-power wireless induction power supply system that reduces heat caused by electronic components thereby supplying power safely in a wireless manner.

Regarding claim 11, Gohara disclose the drive arrangement as claimed in claim 3, 
Gohara do not disclose wherein the cableless transmission path comprises a capacitive control signal transmission, and the drive-side coupling arrangement has a capacitive control signal transmission arrangement which interacts with a capacitive control signal transmission arrangement of the on-board-power-system-side.
However Deland disclosed (Col. 24, Ln 65-68 to Col. 25, Ln 1-22) (Note: Deland teach a control system for a sliding power-operated member mounted to a body portion of a self-propelled motor vehicle with wireless communications means, for transmitting a first communications signal containing information related to at least a first control signal for controlling a power locking function associated with the sliding member. Deland goes on to teach a RF transceiver with a main oscillator who’s output is fed into a low pass rectifying filter consisting of capacitor 894 and diode 896, which produces a rectified data signal as its output on line 898.)
Accordingly, it would have been obvious to those skilled in the art at the time of filing the application to always strive to make improvements. It would be desirable to combine Deland with Gohara since a low pass rectifying filter consisting of capacitor 894 and diode 896, which produces a rectified data signal. This modification would have been obvious because a person of ordinary skill in the art would have been motivated to use a high-power wireless induction power supply system that reduces heat caused by electronic components thereby supplying power safely in a wireless manner.

Regarding claim 15, Deland disclosed the drive arrangement as claimed in claim 11, wherein the drive-side coupling arrangement and the on-board-power-system-side coupling arrangement are arranged on the drive. (Col. 17, Ln 8-22)

Regarding claim 20, Deland disclose the drive arrangement as claimed in claim 15, wherein the drive-side coupling arrangement and the on-board-power-system-side coupling arrangement are integrated into a connection joint for the movable mechanical connection of the drive to the motor vehicle bodywork or the closure element (Col. 17, Ln 8-22)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846